DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
New grounds of rejection follow. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Objections
The amendment to claims 1, 9 and 18 recites that the fluid is delivered to a pump system via a “fluid and power delivery system”, which is understood to mean that the system delivers both the fracturing fluid and electrical power for the equipment. However, the delivery system is subsequently identified as a “fluid power and delivery system”, which may be subject to a different interpretation during examination. For purposes of this Office action, the limitation will be interpreted as a “fluid and power delivery system. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0045331 A1 (Lopez et al.) in view of US 2015/0060044 A1 (Scharmach et al.) and US 2019/0211814 A1 (Weightman et al.).
As concerns claim 1, Lopez et al. discloses a hydraulic fracturing system comprising: a wellhead 104 ; a pump system that includes: one or more high-pressure pumps 200 to deliver fluid to the wellhead, the fluid including proppant (0024); [[and]] a fluid communication system, the fluid communication system including a number of valve apparatuses (figure 2) to supply the fluid to the high-pressure pumps; a control system to: determine a target flow rate (0067); determine a valve apparatus actuation scheme based on the target flow rate, the valve apparatus actuation scheme indicating that a valve apparatus of the number of valve apparatuses is to be in an open state; and send an actuation signal to the valve apparatus to actuate a flow control member of the valve apparatus (0056-0057, 0072), but does not expressly disclose the target flow rate being sufficient to maintain the proppant in solution within the one or more high pressure pumps, nevertheless Scarmach et al. discloses a control system and valve apparatus to maintain the proppant in solution within the one or more high pressure pumps (see the Abstract, 0052-0054). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a flow rate sufficient to maintain the proppant in suspension or solution in the fracturing fluid to obtain the predictable result of ensuring a sufficient proppant concentration in the fluid to effectively maintain the fractures as well as preventing damage to the pumps and other fracturing equipment at the wellsite.  The combination lacks to disclose a fluid and power delivery system coupled between the pump system and a fluid source, the fluid power and delivery system to deliver the fluid to the pump system from the fluid source.
	Weightman et al. discloses a hydraulic fracturing system including a fluid and power delivery system coupled between the pump system and a fluid source, the fluid power and delivery system to deliver the fluid to the pump system from the fluid source (see figure 1 and figure 2, the distribution unit at 26 delivers power to the fracturing equipment from the power/fuel source 28 and fracturing fluid from the liquid source at 12 via the conduit at 32 for delivery to the pumps at 20, see 0020-0021). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the fluid and power delivery system into the fracturing operation to obtain the predictable result of reducing the overall footprint of the fracturing system by simplifying the connections between the equipment as well as providing a fluid and power system that is easily transportable.
	As concerns claim 2, Lopez et al. discloses the hydraulic fracturing system of claim 1, wherein the valve apparatus includes a signal receiving unit and an actuator, the actuator being configured to move the flow control member (feedback sensors, actuators 164, 268).
	As concerns claim 3, Lopez et al. discloses the hydraulic fracturing system of claim 2, wherein the signal receiving unit is coupled to one or more wires that communicate signals between the signal receiving unit and the control system (0057).
	As concerns claim 4, Lopez et al. discloses the hydraulic fracturing system of claim 2, wherein the signal receiving unit includes a transceiver to wirelessly communicate signals between the signal receiving unit and the control system (Id.).
	As concerns claim 5, Lopez et al. discloses the hydraulic fracturing system of claim 1, wherein the valve apparatus includes one or more sensor devices and the valve apparatus sends additional signals to the control system indicating output from the one or more sensor devices (0062).
As concerns claims 6-8, the combination lacks to disclose the specific ranges for the pressures, the flow rates or the incremental ranges for the valves, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
	As concerns claim 9, Lopez et al. discloses a method to control the flow of fluid to one or more high-pressure pumps of a hydraulic fracturing system, the method comprising: determining, by a control system 310, a target flow rate for the fluid supplied to the one or more high-pressure pumps (0067), the fluid including proppant (0027);determining, by the control system, a valve apparatus actuation scheme based on the target flow rate, the valve apparatus actuation scheme indicating that a valve apparatus of a number of valve apparatuses is to be in an open state, wherein the number of valve apparatuses are included in a pump system (the valve apparatus of figure 2 are obviously part of the pump system); and sending, by the control system, an actuation signal to the valve apparatus to actuate a flow control member of the valve apparatus (0056-0057, 0072). Lopez et al. lacks to expressly disclose wherein the target flow rate is sufficient to maintain the proppant in solution within the one or more high-pressure pumps. Scharmach et al. discloses a method to control the flow of fluid to one or more high-pressure pumps of a hydraulic fracturing system wherein the target flow rate is sufficient to maintain the proppant in solution within the one or more high-pressure pumps (Abstract, 0052-0054). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a flow rate sufficient to maintain the proppant in solution within the one or more high-pressure pumps, to obtain the predictable result of ensuring a sufficient proppant concentration in the fluid to effectively maintain the fractures as well as preventing damage to the pumps and the other fracturing equipment at the wellsite. The combination lacks to disclose wherein a fluid power and delivery system is coupled between the pump system and a AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 17/247,769Dkt: 5233.164US1 Filing Date: December 22, 2020 Title: CONTROLLING THE FLOW OF FLUID TO HIGH PRESSURE PUMPS fluid source such that the fluid and power delivery system delivers the fluid to the pump system from the fluid source. Weightman et al. discloses a method to control the flow of fluid to one or more high-pressure pumps of a hydraulic fracturing system including a fluid power and delivery system 26 is coupled between the pump system 20 and a AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 17/247,769Dkt: 5233.164US1 Filing Date: December 22, 2020 Title: CONTROLLING THE FLOW OF FLUID TO HIGH PRESSURE PUMPSfluid source 12 such that the fluid and power delivery system delivers the fluid to the pump system from the fluid source. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the fluid and power delivery system into the fracturing method to obtain the predictable result of reducing the overall footprint of the fracturing system by simplifying the connections between the equipment as well as providing a fluid and power system that is easily transportable.
	As concerns claim 10, Lopez et al. discloses the method of claim 9, further comprising: receiving, by the control system, data from a number of sensor devices of a pump system included in the hydraulic fracturing system, the pump system including the one or more high- pressure pumps and the valve apparatus; and analyzing, by the control system, the data to determine a current flow rate of the fluid supplied to the one or more high-pressure pumps (0098).
	As concerns claim 11, Lopez et al. discloses the method of claim 10, further comprising: analyzing, by the control system, the current flow rate with respect to a flow rate threshold; determining, by the control system, that the current flow rate is outside of the flow rate threshold; and determining, by the control system, a modified valve apparatus actuation scheme based on a difference between the current flow rate and the target flow rate (0098).
	As concerns claim 12, Lopez et al. discloses the method of claim 11, wherein: the flow rate threshold corresponds to a minimum flow rate for the fluid supplied to the one or more high-pressure pumps; the current flow rate is less than the minimum flow rate; and the modified valve apparatus actuation scheme indicates that a state of the valve apparatus is to be modified from open to closed (0066-0068).
	As concerns claim 13, Lopez et al. discloses the method of claim 11, wherein: the flow rate threshold corresponds to a maximum flow rate for the fluid supplied to the one or more high-pressure pumps; the current flow rate is greater than the maximum flow rate; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 5 Application Number: 17/247,769Dkt: 5233.164US1 Filing Date: December 22, 2020 Title: CONTROLLING THE FLOW OF FLUID TO HIGH PRESSURE PUMPS the modified valve apparatus actuation scheme indicates that an additional state of an additional valve apparatus of the number of valve apparatuses is to be modified from closed to open (Id.).
	As concerns claim 16, Scharmach et al. discloses the method of claim 9, wherein the fluid includes water and the proppant and the target flow rate corresponds to a flow rate such that the proppant stays in the water as the fluid is supplied to the one or more high pressure pumps (Abstract).
	As concerns claim 17, Lopez et al. discloses the method of claim 9, wherein the valve apparatus actuation scheme indicates a location of the valve apparatus within the hydraulic fracturing system in addition to respective locations and states of additional valve apparatuses of the hydraulic fracturing system that supply the fluid to the one or more high-pressure pumps (0057).
	As concerns claim 18, Lopez et al. discloses a pump system to supply fluid to a wellhead of a hydraulic fracturing system, the pump system comprising: a high-pressure pump 200; a fluid communication system coupled to the high-pressure pump, the fluid communication system including a plurality of valve apparatuses (figure 2), individual valve apparatuses of the plurality of valve apparatuses including a signal receiving unit to receive signals to actuate a flow control member of the individual valve apparatus (0035); but lacks to expressly disclose a control system to determine a target flow rate sufficient to maintain proppant of the fluid in solution within the high-pressure pump. Scharmach et al. discloses a pump system having a control system to determine a target flow rate sufficient to maintain proppant of the fluid in solution within the high-pressure pump (Abstract, 0052-0054). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a flow rate sufficient to maintain the proppant in solution within the one or more high-pressure pumps, to obtain the predictable result of ensuring a sufficient proppant concentration in the fluid to effectively maintain the fractures as well as preventing damage to the pumps and the other fracturing equipment at the wellsite. The combination lacks to disclose wherein the fluid is delivered to the pump system via a fluid and power delivery system, the fluid power and delivery system being coupled between a fluid source and the pump system. Weightman et al. discloses a pump system wherein the fluid is delivered to the pump system via a fluid and power delivery system 26, the fluid power and delivery system 26 being coupled between a fluid source 12 and the pump system 20. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the fluid and power delivery system into the fracturing operation to obtain the predictable result of reducing the overall footprint of the fracturing system by simplifying the connections between the equipment as well as providing a fluid and power system that is easily transportable.
	As concerns claim 19, Lopez et al. discloses the pump system of claim 18, wherein a valve apparatus of the plurality of valve apparatuses is configured to: actuate the flow control member of the valve apparatus to enable a first flow rate through the valve apparatus based on one or more first signals received by the valve apparatus; and actuate the flow control member of the valve apparatus to enable a second flow rate that is different from the first flow rate through the valve apparatus based on one or more second signals received by the valve apparatus (0056-0057, the sensor generates a signal that is indicative of the pressure of the individual pump, and the controller 310 uses this information to translate the valves to enable the particular flow rate).
	As concerns claim 20, the combination discloses the pump system of claim 18, wherein the and power [[and]] delivery system includes a number of first inlet ports to deliver fluid to the high-pressure pump via one or more first fluid transmission lines and a number of outlet ports to receive fluid from the high-pressure pump via one or more second fluid transmission lines (Weightman et al. illustrates the lines for the pumps schematically, and see figure 2, including low pressure 86 and high pressure fluid 88, high and low pressure fluid lines to the pumps would be an obvious element); and wherein the fluid communication system includes a number of second inlet ports coupled to the one or more first fluid transmission lines, the number of second inlet ports including respective valve apparatuses of the plurality of valve apparatuses to supply the fluid to the high-pressure pump (Lopez et al., at figure 2).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al., as modified above, and further in view of US 2021/0396223 A1 (Yeung et al.).
As concerns claims 14 and 15, the combination discloses the method of claim 9 and 14, but lacks to disclose wherein the target flow rate is based on a demand of the pumps based on a first or a second stage of the hydraulic fracturing operation; nevertheless Yeung et al. discloses a method to control the flow of fluid to one of more high-pressure pumps of a hydraulic fracturing system wherein a supervisory controller 124 determines which fracturing units 160 to include in an operation based on a particular fracturing stage of the operation (0052 et seq.). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to have the target flow rates correspond to a particular stage of the fracturing operation to obtain the predictable result of optimizing the flow rates for the operation, as each separate stage might require different flow rates or compositions and pressures to successfully complete each stage of the fracturing operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679